DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of polyvinyl ether lubricant and a refrigerant consisting of 75% of R-32 and 25% of 1234yf in the reply filed on April 12, 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown why different embodiments would be patentably distinct, nor has the examiner established a burden of search.  This is not found persuasive because the examiner did exactly this in the election requirement. In addition, a search of any and all refrigerant compositions containing:
 a) less than 40% by mass, perhaps zero, of some unsaturated fluorinated hydrocarbon compound in admixture with 
b) 60% or more of any and all other refrigerants, including other hydrofluoroolefins, and further in admixture with 
c) one or more of four specified lubricants as well as 
d) any and all other lubricants and 
e) essentially anything else 
is burdensome on its face. Furthermore, applicant was invited to elect as broadly as desired among non-patentably-distinct embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 is withdrawn from consideration as being drawn to an embodiment non-elected with traverse. The remaining claims were searched and examined only to the extent that they read on the elected embodiment, as that was found not to be allowable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2006/0243944 A1 in view of EP 2,243,817. The Minor reference discloses compositions for use in air conditioning, refrigeration and heat pump systems, wherein the composition comprises a fluoroolefin and at least one other component (abstract). Note the 22nd entry of Table 2 on p. 6, which discloses that mixtures of R-32 and 1234yf are preferred refrigerants in essentially all proportions. In addition, .
The EP reference teaches lubricant compositions for compositions containing a fluorinated compound according to Formula (A) in the abstract mixed with at least one saturated, fluoride-containing compound (abstract). Suitable compounds of Formula (A) include 1234yf (p.4, line 56). Suitable saturated, fluorine-containing compounds include R-32 (p. 5, lines 2-3). The reference also teaches at p. 6, paragraph [0020] that polyvinyl ether is a suitable lubricant. At [0021], the reference further teaches that when polyvinyl ether is used as the principal lubricant, it should have a hydroxy value of less than 15 mg KOH or less, preferably less than 10 mg KOH, to suppress sludge formation. It would have been obvious at the time of filing to make and use compositions as presently recited, because Minor discloses that refrigerant compositions consisting of R-32 and 1234yf in the elected percentage may be used in refrigeration in combination with a polyvinyl ether lubricant; the EP reference teaches that when polyvinyl ether lubricants are used in refrigerant compositions which may comprise R-32 and 1234yf, it is desirable to use a polyvinyl ether with a hydroxy value of less than 15 mg KOH/g or 10 mg KOH/g to prevent sludging during use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761